[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                   FEBRUARY 21, 2008
                                                   THOMAS K. KAHN
                             No. 07-10995
                                                        CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 07-00198-CV-T-26-TBM

L. R. WRIGHT,

                                                  Plaintiff-Appellant,

                                  versus

TRANSPORTATION SECURITY,

                                                  Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (February 21, 2008)

Before BIRCH, DUBINA and FAY, Circuit Judges.

PER CURIAM:
       L. R. Wright, proceeding pro se on appeal, appeals the district court’s sua

sponte dismissal of her pro se “Motion for Relief,” which the district court

construed as a civil complaint. Wright does not include an argument section in her

brief. She lists two “issues” in the brief’s “Statement of Issues/Facts/Summary”:

(1) “TSA staff with disregard, destroyed patrons [sic] carry-on luggages and

valuable contents;” and (2) “[p]etitioner seeks monetary damages for necessary

medical/legal records evidence and published manuscripts, etc.” The brief also

includes a “Claim for Losses/Statutory Provisions” section, which reads in its

entirety:

             Petitioner seeks relief for losses $591,635.00 plus costs.
             Fed. R. C. V. p. (8)a [sic]
             Fed. Tort Claims Act 284 § C 52671, et seq.

A copy of the district court’s order dismissing Wright’s pro se complaint is

attached to the brief. Additionally, the notice of appeal states: “I am trying to

appeal to this Court on a dismissal.” For the reasons set forth more fully below, we

affirm.

       We decline to review passing references to issues unsupported by argument.

Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir.1989)

(deeming issue waived where party failed to include substantive argument and only

made passing reference to the order appealed from). Further, a party may not



                                           2
“incorporate by reference” arguments presented to the district court, but must

specifically and clearly identify the issues presented for review, with citations to

the authorities and portions of the record on which the appellant relies. Four

Seasons Hotels and Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164, 1167 n.4

(11th Cir. 2004). While we read briefs filed by pro se litigants liberally, Lorisme

v. I.N.S., 129 F.3d 1441, 1444 n.3 (11th Cir. 1997), issues not briefed on appeal by

a pro se litigant are deemed abandoned, Horsley v. Feldt, 304 F.3d 1125, 1131 n.1

(11th Cir. 2002).

       Here, Wright’s brief does not present any argument regarding the district

court’s dismissal of the complaint or any other issue. The brief contains no

argument section. As noted above, the brief’s “Statement of

Issues/Facts/Summary” states two purported issues and a “Claim for

Losses/Statutory Provisions” section lists the damages for loss that she seeks and

cites the Federal Tort Claims Act. It appears clear from the inclusion of the district

court’s order, together with the statement of intent to appeal included in the notice

of appeal, that the issue Wright raises on appeal is the propriety of the district

court’s dismissal of her complaint. However, the issue is not supported by any

semblance of an argument.1


       1
         We note that even if we were to consider the merits of Wright’s appeal, the district
court did not abuse its discretion in dismissing the complaint because amendment of the

                                                3
       In light of the foregoing, the district court’s dismissal of Wright’s complaint

is AFFIRMED.




complaint would have been futile.

                                           4